ON ORDER TO SHOW CAUSE

SHEPHERD, C.J.
On January 7, 2013, Richard Aponte filed a Petition for Writ of Mandamus, contending the trial court did not rule on his motion to suppress statements, filed twelve years earlier.
Putting aside for the moment the fact Aponte concedes he was informed his motion to suppress was denied, this petition is yet another in a series of what we have construed to be meritless filings by Aponte.1 By our count, this is the twelfth motion Aponte has filed stemming from lower tribunal case number 99-30165-K.
On January 16, 2013, this court denied the instant petition for writ of mandamus and simultaneously ordered Aponte to show cause why he should not be prohibited from filing further pro se appeals, petitions, or motions stemming from lower tribunal case number 99-30165-K. Having received no response to our order to show cause, we direct the Clerk of the Third District Court of Appeal to refuse to accept for filing in this court any further appeals, pleadings, motions, petitions, or other papers related to lower tribunal case number 99-30165-K, unless they are filed *237by a Florida Bar member in good standing.

. Aponte v. State, 95 So.3d 234 (Fla. 3d DCA 2012) (affirming order denying motion for postconviction relief); Aponte v. State, 60 So.3d 400 (Fla. 3d DCA 2011) (affirming order denying motion for postconviction relief); Aponte v. State, 37 So.3d 866 (Fla. 3d DCA 2010) (recognizing voluntary dismissal of appeal from order denying postconviction relief); Aponte v. State, 13 So.3d 1063 (Fla. 3d DCA 2009) (affirming order denying motion for postconviction relief); Aponte v. State, 2 So.3d 270 (Fla. 3d DCA 2009) (recognizing voluntary dismissal of appeal from order denying postconviction relief); Aponte v. State, 915 So.2d 1276 (affirming, with citation to State v. McBride, 848 So.2d 287 (Fla.2003), order denying motion for postconviction); Aponte v. State, 864 So.2d 419 (Fla. 3d DCA 2004) (table) (denying petition for belated appeal); Aponte v. State, 858 So.2d 1058 (Fla. 3d DCA 2003) (table) (affirming order denying motion for postconviction relief); Aponte v. State, 829 So.2d 383 (Fla. 3d DCA 2002) (affirming order denying motion for postcon-viction relief); Aponte v. State, 834 So.2d 174 (Fla. 3d DCA 2002) (table) (affirming order denying motion for postconviction relief).